                                           Case 5:19-cv-02755-NC Document 17 Filed 01/21/20 Page 1 of 2




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JEREMY RAUDEZ,
                                  11                                                  Case No. 19-cv-02755 NC
                                                     Plaintiffs,
Northern District of California




                                  12                                                  ORDER REQUIRING MOTION FOR
 United States District Court




                                               v.                                     FLSA SETTLEMENT APPROVAL
                                  13
                                        SSMB PACIFIC HOLDING                          Re: ECF 16
                                  14    COMPANY, INC. (sued as NORCAL
                                        KENWORTH),
                                  15
                                  16                 Defendant.
                                  17
                                             Presented to the Court is a stipulation and proposed order of dismissal. ECF 16.
                                  18
                                       Because one of plaintiff’s claims (count six) is under the federal Fair Labor Standards Act
                                  19
                                       (FLSA), approval by either the Secretary of Labor or the Court is required before the claim
                                  20
                                       may be settled. When presented with a proposed settlement of an FLSA claim, the Court
                                  21
                                       “must determine whether the settlement is a fair and reasonable resolution of a bona fide
                                  22
                                       dispute over FLSA provisions.” See Lynn’s Food Stores, Inc. v. United States, 679 F.2d
                                  23
                                       1350, 1355 (11th Cir. 1982); Yue Zhou v. Wang’s Restaurant, Case No. 05-cv-0279 PVT,
                                  24
                                       2007 WL 2298046, at *1 (N.D. Cal. Aug. 8, 2007); Arnaudov v. Cal. Delta Mechanical,
                                  25
                                       Inc., No. 13-cv-02306 NC, ECF 141 (N.D. Cal. Apr. 7, 2015) (denying motion to seal
                                  26
                                       settlement agreement attached to motion for FLSA settlement approval).
                                  27
                                             Accordingly, the Court defers ruling on the stipulation for dismissal. The parties
                                  28
                                           Case 5:19-cv-02755-NC Document 17 Filed 01/21/20 Page 2 of 2




                                   1   are ordered to file a motion for FLSA settlement approval by January 31, 2020. The Court
                                   2   sets a further case management conference for February 26, 2020, at 10:00 a.m. in San
                                   3   Jose courtroom 5. No CMC will be needed and the case will be closed if the Court
                                   4   approves the settlement by February 26.
                                   5         IT IS SO ORDERED.
                                   6
                                   7   Dated: January 21, 2020                   _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                   8                                                   United States Magistrate Judge
                                   9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                 2
